DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.
The Examiner further acknowledges the following:
Claims 1-8, and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/06/2020. With regards to new claims 17-20 it is noted that the claims are to combinations of ingredients that are not directed to the elected species. The instant claims are being examined to the extent of the elected species election to the species of: a)  (2,5-dimethyl-2,3-dihydro-1H-inden- 2-yl)methanol from Table 1, isoraldeine and alpha-ionone from Table 2; b) emulsion form and c) all-purpose liquid cleaner product. The elected citral component is interpreted as being optional given the claims no longer require citral. Claims 9-15 read on the elected invention. 
Claims 9-15 are under current examination. 
Applicants' arguments and amendments filed on 09/14/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objections 
The disclosure is objected to because of the following informalities: The Specification is objected to because of the inconsistent use of trademarks. The use of the trademarks for example "ISORALDEINE®" and “CASMIRONE®” and others has been noted in this application, see page 21 lines 14-16 as an Example and Tables 1-14. 
Tables 1-14 set forth common names of products that are trademarked products but do not identify the product as such. While trademarks can be distinguished by capitalization,  it is not clear which ingredients in the list at Tables 1-14 are trademarked products and which are not because all of the ingredients are capitalized and only some trademarks have the registered symbol whereas others do not. The trademarked products set forth in the application cannot be identified as clear trademarks. There are inconsistencies between trademarked products because ISORALDEINE does not have the registered trademark symbol, however others listed in the specification such as LILYFLORE do, and the specification does not capitalize the trademarked goods in all instances. Examiner further notes that the specification provided Isoraldeine at page 21 in lowercase without the appropriate capitalization or symbol.  The trademarks should be capitalized wherever it appears and be accompanied by the generic terminology. See MPEP 608.01(v)(II). Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Examiner further notices that the violet AI, violet AT, and violet BC on page 21 are not spelled the same as the ones presented at table 1 which recite Violette. 
Appropriate correction is required.

Objection Remarks
Applicants disagree with the objection to the specification and note that there is no requirement that non-trademarked names be non-capitalized and the names of the compounds are already provided in Tables 1 and 2. 
Examiner respectfully submits that if the product, service, or organization to which a mark refers is set forth in such language that its identity is clear, examiners are authorized to permit the use of the mark if it is distinguished from common descriptive nouns by capitalization. Examiner agrees that Trademarks can be distinguished by capitalization,  however it is not clear which ingredients in the list are trademarked products and which are not because all of the ingredients are capitalized. The trademarked products set forth in the application cannot be identified as clear trademarks. Examiner further notes that the specification provided Isoraldeine at page 21 in lowercase without the appropriate capitalization or symbol. There are inconsistencies between trademarked products because ISORALDEINE does not have the registered trademark symbol, however others listed in the specification such as LILYFLORE do, and the specification does not capitalize the trademarked goods in all instances. Thus, it is not clear which ingredients in the specification are distinguished as trademarked products.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. 

Claim Rejections - 35 USC § 112(d)-failure to further limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11 depends from claim 9 and encompasses a broader range, thus does not limit the scope of claim 9. Claim 9 recites that the malodour receptor antagonist system comprises 2-85%, however claim 11 recites that a malodor receptor antagonist is present at least 3% (i.e. a range of 3-100%), and therefore includes ranges outside the maximum range encompassed in claim 9 for the malodour receptor against system. Thus, claim 11 encompasses values of malodour receptor against system that are outside the scope of recited in claim 9 and therefore does not further limit.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Applicants can delete the recitation of “at least” to overcome this rejection.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zenhausern (United States Patent Publication 2014/0234244) in view of Huchel et al. (United States Patent Publication 2014/0322156) and Marsh et al. (United States Patent Publication 2010/0111889-see IDS filed 5/17/2019). 
The instant claims have been amended to recite: 

    PNG
    media_image1.png
    561
    606
    media_image1.png
    Greyscale

           c) optionally a non-functional perfume accord comprising at leat two perfuming ingredients. 
The instant claims are being examined to the extent of the elected species election directed to the species of: a)  (2,5-dimethyl-2,3-dihydro-1H-inden- 2-yl)methanol from Table 1, isoraldeine and alpha-ionone from Table 2; b) emulsion form and c) all-purpose liquid cleaner product in the response to the restriction election filed on 03/06/2020. Claims 9-15 read on the elected invention. ISORALDEINE is being interpreted as a combination of alpha-methylionone and isomethyl-alpha-ionone per paragraph [0103] of the instant specification. 
Zenhausern teaches a fragrance composition which comprises (2,5-dimethyl-2,3-dihydro-1H-inden-2-yl) methanol (LILYFLORE®), see abstract. The (2,5-dimethyl-2,3-dihydro-1H-inden-2-yl) methanol is present from an amount of 5-25% by weigh to the formulation, see abstract and claims 1-12. A range of 5-25% renders obvious the claimed amount of 2-85% and at least 3%. The composition can further contain one or more secondary perfume ingredients, see paragraphs [0007]-[0009]. Paragraph [0007] teaches the fragrance composition can comprise a primary perfuming mixture comprising or consisting of (2,5-dimethyl-2,3-dihydro-1H-inden-2-yl)methanol (LILYFLORE.RTM.) in an amount of 5 to 25% by weight, and 3-(gem-dimethyl-5-indanyl)propanal compound in an amount 0.2 to 10% of by weight; and one, two, three or more additional secondary perfuming ingredients. The fragrance (perfumed) composition can be useful with a home care product including hard surface detergents (a home care product), see paragraphs [0010] and [0042]-[0043]. Secondary perfume ingredients can be added and Zenhausern teaches that any one of a number of secondary perfume ingredients can be included as desired to achieve a desired floral odor characteristic, see paragraphs [0019] and [0032], [0036]-[0039]. The composition takes liquid forms, and the liquid carrier can comprise emulsions, see paragraph [0034]. 
Zenhausern does not expressly teach that the composition contains isoraldeine and alpha-ionene present from 15-98% by weight, as the functional perfume accord for an all-purpose cleaner.  
However, Huchel et al. teach compositions comprising pleasant smelling substances which mask unpleasant odors, see abstract. Fragrance compounds which can be included in the composition comprise citral, alpha-ionone, alpha isomethylionone, and gamma-methyl ionone, see paragraphs [0021]-[0022] and claim 2. Malodour fragrance compositions can comprise all-purpose cleaners, see paragraph [0032]. According to Huchel, fragrance compounds are preferably mixed together to provide an attractive scent, see paragraph [0022].
	Marsh exemplifies a malodour cleaning composition which comprises ionones including alpha-isomethyl ionone (aka gamma methyl ionone alpha) and alpha-ionone, and methyl ionone, and aldehydes such as LILIAL®, see examples 6 and 8 at Table 1. Such compositions are capable of being in liquid forms and applied to a wipe cleaning product, see paragraphs [0023], [0044] and [0059]. March teaches that the odor control systems reduces the amount of malodor including fecal, see paragraph [0023]. The malodor control system which contains the ionones can be present at 50% or less, see paragraph [0037].
Although Marsh has LILIAL®, as taught by Zenhausern, the LILYFLORE® compositions are superior to LILIAL® as the floral fragrance have a stronger more pleasant floral note that is longer lasting. 
It would have been prima facie obvious to provide Zenhausern’s additional fragrance compounds isomethyl-alpha-ionone, alpha-methylionone, and alpha-ionone, in amounts up to 50% by weight, as these fragrance compounds are taught to be useful in creating pleasing scents for products including multipurpose cleaners and Marsh suggests that ionone fragrances can reduce malodor in amounts up to 50% by weight. The ionones including alpha-ionone, plus gamma methyl ionone alpha, together with LILIAL® (aldehyde) per the teaches of Marsh are known to reduce and control unpleasant malodor including fecal malodor, see Table 1 at examples 6 and 8 in conjunction with paragraph [0086].  Furthermore, Marsh teaches that the malodor control system works significantly better than any constituent parts as it even reduces malodor below a human detectable threshold, see paragraph [0090]. Thus, a malodor system of the modified Zenhausern which contains LILLYFLORE with at ionones including alpha ionone and gamma methyl ionone alpha would as suggested by Marsh’s teachings work significantly better as a combination system against malodor than their individual counterparts. Such fragrance systems per Marsh containing ionones are effective in amounts of up to 50% by weight. 
 The "combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 416 (2007). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability.” Id. At 417. It is proper to “take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 418. See also id. at 421." Here, given each compound imparts a known fragrance, the combination would impart a desirable fragrance and in light of Marsh’s teachings would reduce malodor related to fecal matter, and the combination works much better than its constituent parts against malodor as suggest by Marsh. 
There would have been a reasonable expectation of success because Zenhausern teaches that the composition can comprise additional fragrance materials in addition to the (2,5-dimethyl-2,3-dihydro-1H-inden-2-yl) methanol and Huchel teaches additional fragrances can be selected and combinable to impart a desired fragrance, and Marsh exemplifies malodor treatment compositions which comprise alpha-ionone significantly reduce malodor. 
With regards to the recitation of a malodor counteracting system, the composition of the modified Zenhausern is directed to providing a pleasing scent with the same functional accords (ISORALDEINE®, alpha-ionone), and malodor receptor antagonist (i.e. (2,5-dimethyl-2,3-dihydro-1H-inden- 2-yl)methanol)), and thus would necessarily counteract malodors. This is particularly true in view of Marsh’s teachings which suggest that a combination of perfume ingredients works significantly better than individual constituents. 
Obviousness Remarks
Applicants argue that claim 9 and 16 have been amended to require specific combinations of ingredients shown to provide unexpected results per paragraphs [103]-[104] and [239]-[244] of the instant specification. Applicants argue that the disclosure provides synergistic control of malodors. It is Applicants position that the claims are commensurate in scope with the unexpected results presented in the Declaration and specification. Applicants argue that as demonstrated in Example 15 and Table 18, and Fig. 27, the combination of ingredients is better in reducing fecal score thus the perception of fecal malodor and increases the pleasantness of freshness score compared to control formulations having single ingredients tested in the same concentration within the mixture (paragraph [240]). Synergy is demonstrated by a relative comparison to control formulations containing the individual ingredients at the same concentrations as with the synergistic mixture. 
Examiner respectfully disagrees that the instant claims have been amended to commensurate in scope with unexpected results. Paragraphs [0239]-[0244] require a combination of LILYFLORE, and ISORALDEINE and VIOLET AT or a combination of LILYFLORE, VIOLET AT and dihydrolinalol. It is noted that LILYFLORE is not even required by the formulating of claim 9, as part a) can be the individual components recited or combinations thereof. ISORALDIENE and VIOLET AT are not required as they are listed as an alternative for part b). The combination of ingredients provided in the examples of the instant specification which results in synergy is not presently required by independent claim 9. Furthermore, evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Here, Marsh exemplifies a malodour cleaning composition which comprises ionones including alpha-ionone, gamma methyl ionone alpha, and aldehydes such as LILIAL, see examples 6 and 8 at Table 1. Marsh teaches that the odor control systems reduces the amount of malodor including fecal, see paragraph [0023].According to Marsh, the Malodor system works better than any of its constituent parts for malodor, thus perfume components are known to function superior as a system compared to their individual constituents. Such systems have an aldehyde component, and ionones together, (see example 6) and Figures 3-6. The combination surprisingly reduces malodor even below a human detectable threshold. Although Marsh has LILIAL®, as taught by Zenhausern, the LILYFLORE® compositions are superior to LILIAL® as the floral fragrance have a stronger more pleasant floral note that is longer lasting. The compositions of Marsh neutralize malodors associated with fecal matter, see paragraphs [0023]-[0024] and [0047]. It is further noted that the Zenhausern composition have a stronger and more pleasant floral note and that there is a synergistic effect, see paragraphs [0029]-[0030]. 
	Accordingly, the instant claims are prima facie obvious over the combined teachings of Zenhausern, Huchel and Marsh. 

37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Nicholas O’LEARY filed on 09/14/2021.
The Declaration under 37 CFR 1.132 filed on 09/14/2021 is insufficient to overcome the rejection of record because:
Though the compositions of Floral A, Citrus G, and Floral H significantly reduce malodor compared to the Latrine malodor compound or Floral A alone (only), these results merely demonstrate that the compounds are effective in reducing malodor. Marsh exemplifies a malodour cleaning composition which comprises fragrances including alpha-ionone, gamma methyl ionone alpha, and aldehydes such as LILIAL®, see examples 6 and 8 at Table 1 and these compositions reduce malodor. Marsh teaches that the odor control systems reduces the amount of malodor including fecal, see paragraph [0023].According to Marsh the Malodor system works better than any of its constituent parts for malodor, thus they are known to function superior as a system compared to their individual constituents. Such systems have an aldehyde component, with ionones, (see example 6) and Figures 3-6. The combination surprisingly reduces malodor even below a human detectable threshold. Although Marsh has LILIAL®, as taught by Zenhausern, the LILYFLORE® compositions are superior to LILIAL® as the floral fragrance have a stronger more pleasant floral note that is longer lasting. Thus, it is not unexpected that the elected malodor system functions to significantly reduce malodor. 
Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions for their function at reducing malodor.

Conclusion
Currently no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH ALAWADI/Primary Examiner, Art Unit 1619